IN THE SUPREME COURT OF PENNSYLVANIA
                               EASTERN DISTRICT


EDUARDO RAMOS                                     : No. 124 EM 2017
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
COMMONWEALTH OF PENNSYLVANIA;                     :
HON. JUDGE SUSAN I. SCHULMAN                      :
PHILA. COURT OF COMMON PLEAS                      :
                                                  :
                                                  :
              v.                                  :
                                                  :
                                                  :
DEPARTMENT OF CORRECTIONS                         :
THOMAS MCGINTELY; ATTORNEY                        :
GENERAL HON. JOSH SHAPIRO                         :
                                                  :
                                                  :
PETITION OF: EDUARDO RAMOS                        :


                                          ORDER



PER CURIAM

       AND NOW, this 5th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Writ of Habeas Corpus and the

Application for an Immediate Hearing are DENIED. The Prothonotary is DIRECTED to

strike the name of the jurist from the caption.